Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 07, 2022

The Court of Appeals hereby passes the following order:

A22I0144. PROGRESSIVE MOUNTAIN INSURANCE COMPANY v. AFRIKA
     WARREN-MOORE.

      Applicant Progressive Mountain Insurance Company has filed a motion to
withdraw this application for interlocutory appeal in light of the parties’ settlement
of the underlying case. The motion to withdraw is hereby GRANTED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/07/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.